Citation Nr: 0208505	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  98-10 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial 10 percent evaluation for 
the service-connected left shoulder disability beginning on 
February 14, 1997 thorough July 7, 2000.  

2.  Entitlement to a rating higher than 20 percent for the 
service-connected left shoulder disability on July 8, 2000.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that granted service-connection for left shoulder disability 
and assigned a 10 percent disabling evaluation, effective on 
February 14, 1997.  

The Board remanded the case to the RO in March 2000 for 
additional development of the record.  

Thereafter, in a September 2000 rating decision, the RO 
assigned a 20 percent rating, effective on July 8, 2000.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's left shoulder injury residuals are shown to 
be productive of a disability picture that more nearly 
approximates a functional loss due to pain with limitation at 
shoulder level since the date of claim.  

3.  The veteran's left shoulder injury residuals currently 
are not shown to include a functional loss due to pain with 
limitation below shoulder level, frequent episodes of 
recurrent dislocation of the humerus, guarding of all arm 
movements or malunion of humerus with marked deformity.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the veteran's service-connected left shoulder disability 
for the period beginning on February 14, 1997 are met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5201, 5202, 5203 
(2001).  

2.  The criteria for the assignment of a rating higher than 
20 percent for the veteran's service-connected left shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003, 
5010, 5201, 5202, 5203 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the service medical records shows that 
the veteran was treated for a left shoulder injury sustained 
while performing pull-ups.  

Following service, the veteran underwent a VA examination in 
April 1997.  The veteran had complaints of having left 
shoulder pain that was significantly worse with any prolonged 
positioning of his shoulder or overhead activity.  
Furthermore, the veteran stated that the pain limited his 
lifestyle, particularly with strenuous activity, to include 
weightlifting.  

Upon examination, the examiner reported that the veteran's 
left acromioclavicular (AC) joint was hypertrophied and 
tender to palpation.  The veteran further exhibited pain at 
the AC joint with adduction; otherwise the examination was 
unremarkable.  

There was no evidence of shoulder atrophy or spasm.  The 
veteran had good abduction to 160 degrees, internal and 
external rotation to 90 degrees, forward flexion to 110 
degrees, and extension to 45 degrees.  Neurovascularly, the 
left upper extremity was intact.  X-ray studies revealed 
degenerative arthritis of the AC joint with a normal 
glenohumeral joint.  The examiner diagnosed the veteran as 
suffering from AC arthritis.  

In July 2000 the veteran underwent another VA examination.  
The veteran had complaints of having pain with overhead 
lifting and activities, particularly when having to maintain 
overhead posture.  The veteran stated that he even 
experienced pain when running.  Previous attempts with 
Cortisone injections and anti-inflammatory medications did 
not provide relief.  

The examination revealed hypertrophy of the AC joint and 
positive signs of impingement in the one, two, and three 
positions.  The veteran had 5/5 rotator cuff strength and was 
well muscled.  The examiner also reported a positive cross 
arm adduction.  The examiner diagnosed AC arthritis secondary 
to an old injury.  

In August 2000, the veteran underwent another VA examination 
to supplement the July 2000 examination.  Upon examination 
the examiner reported the veteran's range of motion in the 
left shoulder to be zero to 165 degrees, abduction to forward 
elevation.  Furthermore, supraspinatus strength was 4+/5 when 
holding an overhead position for a prolonged period of time.  

On initial motor manual testing, the veteran's strength was 
5/5.  The examiner concluded that the veteran suffers from AC 
arthritis with decreased ability to do overhead repetitive 
activities.  

Most recently, the veteran underwent a VA examination in June 
2001.  The veteran had complaints of not being able to lift 
weights with his left arm, swim, or any overhead activities.  
The veteran also stated that he experienced pain at night and 
with activity.  Over the counter medications did not provide 
relief for the veteran.  

Upon examination, the veteran had full external rotation, 
forward flexion, internal rotation, abduction and forward 
elevation.  Souques and apprehension sign were negative.  The 
examiner further noted that the veteran exhibited a slightly 
positive Hawkins and Neer sign.  There were no signs of 
biceps tendinitis.  

The veteran exhibited no tenderness to palpation posteriorly, 
but had slight tenderness to palpation anteriorly over the AC 
joint.  Furthermore, the veteran had no focal motor sensory 
deficits in the left upper extremity.  Cross arm reduction 
test was negative and radial pulse was 2+.  The examiner 
believed that arthroscopy surgery might be possible to see if 
the supraspinatus is intact.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the May 1998 Statement of the 
Case, September 2000 and July 2001 Supplemental Statements of 
the Case, as well as the May 2001 letter issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing his 
claim, and have been given notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to increased 
compensation for the service-connected left shoulder 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran is currently rated at 20 percent disabling under 
Diagnostic Codes 5010 and 5203, effective July 8, 2000.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  

Under Diagnostic Code 5203, for both minor and major 
extremities, impairment of the clavicle or scapula with 
malunion is assigned a 10 percent disability rating.  
Impairment of the clavicle or scapula with nonunion and 
without loose movement is assigned a 10 percent disability 
rating. 

A 20 percent rating is warranted for impairment of the 
clavicle or scapula with nonunion and with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2001).  

Furthermore, under DC 5201, which pertains to limitation of 
motion of the arm, limitation of motion to 25 degrees 
warrants a 40 percent rating for the major extremity and a 30 
percent evaluation for the minor extremity.  Limitation of 
motion midway between the side and shoulder level warrants a 
30 percent evaluation for the major extremity and 20 percent 
for the minor extremity.  Limitation of motion at shoulder 
level warrants a 20 percent rating for either the major or 
minor extremity.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).  

Likewise, Diagnostic Code 5202 provides for a 20 percent 
rating for malunion of the humerus with moderate deformity, 
as well as recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding 
movement only at the shoulder level.  

A 30 percent rating is warranted for malunion of the humerus 
with marked deformity in the major extremity, and recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements, also in 
the major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

As to the initial rating of 10 percent assigned beginning on 
February 14, 1997, the Board finds that the service-connected 
disability picture more nearly approximates that of 
functional loss due to pain with limitation at the level of 
the shoulder since the date of claim.  

In this respect, the Board notes that the veteran's 
limitation of motion in the left shoulder during the April 
1997 examination was abduction to 160 degrees, forward 
flexion to 110 degrees, and extension to 45 degrees.  
Although the veteran was able to move his left arm above the 
shoulder level, he was only able to flex the arm to 110 
degrees.  Therefore, pursuant to the provisions of 38 C.F.R. 
§ 4.7, the veteran's left shoulder disability warrants a 20 
percent rating for the period beginning on February 14, 1997.  

However, the Board finds that the currently assigned 20 
percent rating fully compensates the veteran for the service-
connected left shoulder disability.  The Board notes that 
during the August 2000 VA examination, the veteran's range of 
motion was zero to 165 degrees, abduction to forward 
elevation.  Likewise, during the June 2001 VA examination, 
the examiner noted that the veteran had full external 
rotation, forward flexion, internal rotation, abduction, and 
forward elevation.  

While the Board has taken into consideration the effects of 
pain on functional loss, particularly while performing 
overhead activities, as well as weakness, fatigability, and 
incoordination, a functional loss due to pain below shoulder 
level is not demonstrated in this case.  

Likewise, the medical evidence does not show that he 
experiences frequent episodes of recurrent dislocation of the 
humerus at the scapulohumeral joint, guarding of all arm 
movements or malunion of the humerus with marked deformity.

In conclusion, the preponderance of the evidence is against 
the claim for a rating greater than 20 percent for the 
veteran's service-connected left shoulder disability at any 
time during period of the appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  



ORDER

An increased rating of 20 percent beginning on February 14, 
1997 for the service-connected left shoulder disability, is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  

An increased rating higher than 20 percent for the service-
connected left shoulder disability is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

